DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The response of June 21, 2022 is acknowledged and has been entered. With the response, the amendments to claim 15 and the specification are noted. In view thereof, the rejection of claim 15 under 35 U.S.C. § 112(b) or pre-AIA , second paragraph is withdrawn. The objection to the specification is withdrawn.
	There are new grounds of rejection provided. The remarks have been fully considered but are necessarily moot in view of the new grounds of rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “a pump operable to self-inject”. It is no clear how this language distinguishes the pump, as the claim recites that the pump is powered by a portion of the diverted high-pressure fluid, thus it would not appear to be capable of “self-injection” without being powered by the drive fluid. This would appear to mean that any pump that is driven in the claimed manner would be capable of “self-injection”.
As concerns claim 13, the claim recites a controller to control the third set of valves. This is indefinite because according to claim 11, the third set of valves is not required, as they are presented as an alternative to a boost pump.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-11, 13, 19 and 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,899,272 (Loree) in view of US 2004/0136832 A1 (Hammonds).
As concerns claim 1, Loree discloses a method comprising: pumping fluid from a fluid source 39 using at least one high pressure pump 40 and directing the fluid to a wellbore; diverting a portion of the fluid from the at least one high pressure pump to an injector device 10; and using the diverted portion of the fluid to power the injector device to inject material from a mixing tank to add the material to the wellbore in addition to a non- diverted portion of the fluid in the wellbore (figure 4). As noted, Loree does not specifically disclose the injector device comprising a pump, (although in this instance it functions as a pump, as the piston 24 moves the additive into the high pressure line); nevertheless Hammonds discloses a method for injecting material into a high pressure line that comprises the step of diverting a portion of fluid from at least one high pressure pump to an injector device comprising a pump (20, identified as an injection pump or a master-slave piston pump) and uses the diverted portion of the fluid 50 to power the injector device. Hammonds additionally discloses that using the fluid to which the additive is to be injected as the hydraulic power for the injection pump is advantageous as it eliminates the overhead and complexity of an independent powering hydraulic system (see, 0008). It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to incorporate the pump as claimed to obtain the predictable result of simplifying the injection and eliminate the need for a separate pump or an independent source of power for the pump.
As concerns claim 2, Hammonds discloses the method of claim 1, wherein diverting the portion of the fluid from the at least one high pressure pump to the injector device includes coupling the diverted portion of the fluid to two ports of a housing of the injector device, one of the two ports to power a suction stroke and the other port of the two ports to control injection (shown at figure 1, this is controlled by the controller 40 and control valve at 30, see 0029). 
As concerns claim 3, Hammonds discloses the method of claim 1, wherein using the diverted portion of the fluid to power the injector device to inject material from the mixing tank includes operating valves coupled to the injector device to pull the material from the mixing tank using a suction stage of the injector device and to inject the material into the wellbore using an injection stage of the injector device (Id.).
As concerns claim 4, Hammonds discloses the method of claim 3, wherein the method includes controlling activation of the valves in accordance with a timing sequence (0028).
As concerns claim 5, Hammonds discloses the method of claim 4, wherein the timing sequence is defined to operate the injection without accidental pressure releases during of the valves (the illustrated check valves would prevent this).
As concerns claim 6, Hammonds discloses the method of claim 3, wherein using the suction stage of the injector device includes moving a member 24 of the injector device from a suction side 25 of a housing of the injector device to a driver side of the housing and using the injection stage of the injector device includes moving the member from the driver side of the housing to the suction side of the housing (see, 0029,”The control valve 30 directs the pressurized fluid 50 to the power cylinder 21, which exerts force on a first side 22 of the master piston 24 forcing it from a first end 25 of power cylinder 4 towards a second end 26. Solvent fluid 50 on the opposite side 23 of the master piston 24 is passed through the return port in control valve 30, through the recirculation line 38, and back to solvent tank 52. At a point based on input from flow meter 42, controller 40 causes control valve 30 to change position. Pressurized fluid 50 is then directed to the opposite side 23 of master piston 24, forcing piston 24 to move toward the first end 25 of power cylinder 21. Thus, control valve 30 alternates the flow of fluid 50 to the power cylinder 21 (above and below the master piston 24), causing piston 24 to reverse direction at each pulse from controller 40”).
As concerns claim 7, Hammonds discloses the method of claim 1, method of claim 1, wherein using the diverted portion of the fluid to power the injector device includes operating the injector device comprising a movable member operable in a reciprocating motion in a driver side and a suction side of a housing of the injector device and comprising an inlet to the housing to provide a control fluid to cause motion of the movable member, the driver side having a first diameter and the suction side having a second diameter, the first diameter being greater than the second diameter such that an area ratio of the driver side to the suction side is sufficient to overcome friction in the injector device to move the movable member to the suction side in response to the fluid supplied into the driver side (0035, “By choosing the appropriate cylinder diameters and stroke lengths of master-slave pump assembly 20, the pump is capable of delivering a specified ratio of additive at system pressure. The ratio may be adjusted by a stroke adjustment on the reciprocating pump and/or by PLC logic in the controller 40. For example, the ratio produced by a pump of a specified geometrical configuration at full stroke operating at each flow meter 42 pulse may be reduced to twenty-five percent by limiting the stroke length to one-half the maximum and stroking only on every other flow meter pulse”).
As concerns claim 8, Loree discloses the method of claim 1, wherein the method includes boosting the material by a boost pump 132 to drive a suction stroke directly when a valve to the injector device is open to pressure return (the pump 132 will be considered equivalent in as much as it recharges the injector).
As concerns claim 9, Hammonds discloses the method of claim 8, wherein the method includes metering fluid through a port in a middle portion of the injector device for use in a suction stroke and/or drive stroke of the injector device (approximate 23).
As concerns claim 10, Loree discloses apparatus comprising: an injector device 10 operable to self-inject material into a high pressure line 60 powered by a portion of a pressurized fluid in-diverted from the high pressure line 60. comprising a pump operable to self-inject material into a high pressure line. Hammonds discloses a method for injecting material into a high pressure line that comprises the step of diverting a portion of fluid from at least one high pressure pump to an injector device comprising a pump (20, identified as an injection pump or a master-slave piston pump) and uses the diverted portion of the fluid 50 to power the injector device. Hammonds additionally discloses that using the fluid to which the additive is to be injected as the hydraulic power for the injection pump is advantageous as it eliminates the overhead and complexity of an independent powering hydraulic system (see, 0008). It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to incorporate the pump as claimed to obtain the predictable result of simplifying the injection and eliminate the need for a separate pump or an independent source of power for the pump.
As concerns claim 11, Loree discloses the apparatus of claim 10, wherein the apparatus includes:(a) multiple valves (figure 5) to control recharge of material into the injector device and to control reinjection of the material into the high pressure line; (b) (i) the injector device comprising a movable member 24 operable in a reciprocating motion in a driver side and a suction side of a housing of the injector device and (ii) a first set of valves 22A coupled to the suction side of the housing to regulate discharge of material from a mixing tank to exterior to the injector device; (iii) a second set of valves 31A coupled to the driver side of the housing to regulate supply and removal of fluid from the driver side, and (iv) a third set of valves coupled to the inlet of the housing to regulate supply and removal of fluid to control the motion of the movable member; or (c) a boost pump 132 coupled to the injector device via a valve to boost the material from a mixing tank to drive a suction stroke directly when another valve to the injector device is open to pressure return.
As concerns claim 13, Hammonds discloses the apparatus of claim 11, wherein the apparatus includes element (b) and: 00031, 0035); 
As concerns claim 19, Loree discloses a system comprising: a fluid source 39 arranged to operably contain a fluid; at least one high pressure pump 40 coupled to the fluid source and arranged to operatively pump the fluid from the driver side. Loree does not specifically disclose an injector device comprising a pump comprising a movable member operable in a reciprocating motion in a driver side and a suction side of a housing of the injector device to pump the material into the wellbore, powered by a portion of the fluid diverted to the injector device. Hammonds discloses a system comprising a pump 20 comprising a movable member 24 operable in a reciprocating motion in a driver side and a suction side of a housing of the injector device to pump the material into the wellbore, powered by a portion of the fluid diverted to the injector device.(by operation of control valve at 30). It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to incorporate the pump as claimed to obtain the predictable result of simplifying the injection and eliminate the need for a separate pump or an independent source of power for the pump.
As concerns claim 26, Loree discloses the system of claim 19, wherein the first set of valves includes a first valve 28Aof the first set of valves coupled to the mixing tank and a second valve 22A of the first set of valves coupled to the suction side of the housing.
As concerns claim 27, Hammonds discloses the system of claim 26, wherein the system includes a safety system to prevent accidental flow back (the check valves, illustrated, would perform this function).
As concerns claim 28, Hammonds discloses the system of claim 27, wherein the safety system includes a first check valve disposed between the first valve of the first set of valves and the suction side of the housing and a second check valve disposed between the second valve of the first set of valves and the wellbore (check valves at 72, 73, 74 and 75).
Allowable Subject Matter
Claims 15, 20-21 and 24 are objected to as depending from rejected base claims, but would be allowable if rewritten or incorporated into the base claims including all of the limitations of any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G. SAYRE whose telephone number is (571)270-7045. The examiner can normally be reached from 9:00-6:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES G. SAYRE
Primary Examiner
Art Unit 3679



/JAMES G SAYRE/               Primary Examiner, Art Unit 3679